03/30/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs March 1, 2022

                STATE OF TENNESSEE v. TERESA SUMPTER

                 Appeal from the Criminal Court for Shelby County
                   No. C1902662      James M. Lammey, Judge
                     ___________________________________

                           No. W2021-00119-CCA-R3-CD
                       ___________________________________


A Shelby County jury convicted the defendant, Teresa Sumpter, for the Class A felony of
theft of property valued over $250,000 and for the Class B felony of money laundering.
The trial court imposed an effective sentence of sixty years to be served in the Tennessee
Department of Correction and ordered the defendant pay $373,412.77 in restitution. The
defendant filed this timely appeal, challenging the evidence supporting her theft conviction
and the trial court’s ruling allowing the defendant’s prior theft convictions to be entered
into evidence. Following our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY, JR.,
and JOHN W. CAMPBELL, SR., JJ., joined.

Ramon Damas, Memphis, Tennessee, for the appellant, Teresa Sumpter.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Byron Winsett and
Dennis Johnson, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                             Factual and Procedural History

       A Shelby County grand jury indicted the defendant, Teresa Sumpter, for theft of
property valued over $250,000 and money laundering. Tenn. Code Ann. §§ 39-14-103; -
903. Prior to trial, the State filed a motion to admit evidence of the defendant’s two prior
theft convictions under Rule 404(b) of the Tennessee Rules of Evidence. In the motion,
the State argued the evidence was admissible for the purpose of “filling a conceptual void,
establishing the [d]efendant’s intent, and establishing that in defrauding [the victim], the
[d]efendant engaged in one common scheme, purpose, intent, or enterprise.” At the outset
of trial, the trial court conducted a hearing outside the presence of the jury and determined
that the evidence of the defendant’s prior convictions was not admissible under Rule
404(b). The State then proceeded with its case-in-chief.

        However, before the victim testified, the State renewed its Rule 404(b) motion,
arguing “the defense intends to take advantage of the conceptual void created by the lack
of the criminal history before the jury,” by attacking the victim’s competence. As a result,
the State asserted: “The crucial moment regarding competence in this situation again is
the moment of hiring, where the defendant s[o]wed the deceit necessary to get her foot in
the door. She would not have been hired had she indicated, as she should in this context,
that she had a criminal history.” Upon reconsideration, the trial court ruled that the
evidence of the defendant’s criminal history was admissible under Rule 404(b) in order to
show the defendant’s intent to deceive the victim. The evidence produced at trial is
summarized below.

        The crimes at issue stem from the two-year, employment relationship between the
defendant and the victim, Jerry Schatz. The relationship began in July 2013 when the
victim, a solo law practitioner, hired the defendant to work as his administrative assistant
in his law office in Shelby County, Tennessee. Prior to hiring the defendant, the victim
placed an ad on Craigslist for the position with the help of Brad Henderson, his interim
legal assistant. The defendant applied, and the victim interviewed her. As part of the hiring
process, the victim called two business references provided by the defendant, both of which
“checked out.” The victim also explained that his “policy and practice for many years has
been to ask an applicant[,] [‘]have you ever been convicted of any kind of criminal
matter[?’]” Though the victim did not specifically recall asking the defendant about her
criminal history, he stated the defendant did not indicate that she had been previously
convicted of any crimes. The victim explained, however, that after the discovery of the
crimes at issue, he learned the defendant had twice been convicted of felony theft. Had the
victim known of the defendant’s criminal past, he “absolutely would not have hired her.”

       Regardless, the victim hired the defendant, and she became his administrative
assistant and helped “run the office.” The two agreed on an annual salary of $30,000 and
general hours of 8:30 a.m. to 5:00 p.m. The victim stated he “never” asked the defendant
to work on Saturday or Sunday, noting he did not work on Saturday for religious reasons.
The victim paid the defendant by check from his business operating account. At first, the
victim wrote out the checks, but “[a]fter a short time I’ve always had the legal assistant
write out the check and I would sign it.” The victim stated he was the only authorized
signatory on his business operating account, the account on which paychecks were drawn.

                                            -2-
In relation to his practice, the victim also maintained a credit card for business expenses
and an IOLTA1 trust account.

       The victim described himself as “[t]echnologically impaired,” noting he did not
know how to use the internet in 2013 and his only computer was kept in his office for his
assistant’s use. However, during the course of the defendant’s employment, she convinced
the victim to pay for some of his business expenses “through the computer.” The victim
stated he was not involved in setting up any online accounts, in paying bills online, or in
reviewing the online payments made by the defendant from his business operating account.
Rather, the defendant would notify the victim when monthly statements arrived and
generally provide the total expenditures for the month. According to the victim, the
defendant always indicated amounts within a normal range for his office expenditures,
between $200 to $500. The victim regularly asked the defendant if his accounts were
balanced, and she always indicated they were balanced “to the penny.” The victim noted
that when he did ask to review a bank statement, the defendant would not provide them to
him immediately, stating instead that she was either working on them with Renee Landry,
one of the victim’s CPAs, or that she had taken them home with her because she could not
complete all of her work at the office. The victim stated “[T]here was always some reason
why [the bank statements] weren’t available.”

       Mary Liz Arwood provided monthly bookkeeping services to the victim beginning
in 2011 for his business operating and IOLTA trust accounts. After the defendant began
working for the victim, Ms. Arwood started working, at the defendant’s suggestion, on
Saturdays instead of during the week to balance the victim’s business operating account.
Ms. Arwood no longer received the checkbook for the victim’s IOLTA trust account.
When she asked the defendant for the IOLTA trust checkbook, the defendant provided the
checkbook for the victim’s personal account. Ms. Arwood returned the personal account
checkbook and did not ask for the IOLTA trust account checkbook again. Ms. Arwood
continued trying to balance the business operating account but stated that “[i]t got messy”
and became “hard to account for the amounts written down.” When Ms. Arwood asked
the defendant about the change in the checkbook, the defendant explained “that she was
having to do more and more of [the victim’s] personal day-to-day management as far as
paying his personal bills, paying whatever he needed to pay because he was becoming less
and less capable of doing it for himself, like light bills, his home, whatever personal bills
he had.” Ms. Arwood stated that “[t]here was stuff written down to accommodate the
charges on the bank statement” but it “was hard to tell what was going on” in the business.
According to the victim, Ms. Arwood never indicated that there were any issues with the
business operating or IOLTA trust accounts.


       1
           Interest on Lawyers’ Trust Account.
                                                 -3-
        During her employment, the defendant also began compiling raw figures to provide
to the victim’s CPAs, Joseph Banker and Ms. Landry, for the preparation of his tax returns.
The defendant offered to do this in an effort to save the victim money. Mr. Banker testified
that he Ms. Landry performed accounting work for the victim based upon information
presented to his firm by the defendant. Mr. Banker reviewed spreadsheets provided to his
firm by the defendant which were entered into evidence.

        The victim then detailed how he uncovered the defendant’s theft. On September
21, 2015, the victim received a phone call from a neighbor who had received several pieces
of his mail, including a monthly bank statement for a money market account he held with
Ally Bank. In reviewing the statement, the victim saw a balance of approximately $600.
The victim realized he had not seen a statement for this account in “a long time” but noted
he did not use the account “on any kind of regular basis.” Regardless, the last statement
he recalled indicated a balance of approximately $150,000. The victim, believing the
statement was in error, called Ally Bank to report the error. In doing so, a representative
informed the victim that the balance on the statement was correct, noting “there’s been a
number of large transactions just recently.” The victim stated he had not used the account
recently and had not made any large transactions. The representative then told the victim
that his account had been “compromised.”

        The next morning, the victim went to Independent Bank to assess the status of his
other bank accounts. A bank representative pulled statements for the victim’s personal
account, business operating account, and IOLTA trust account. The victim did not notice
anything unusual in the statements for his personal bank account. However, the victim was
“horrified” as he reviewed statements for his business operating and IOLTA trust accounts.
More specifically, the victim stated, “The operating account I have always kept somewhere
between about 6 and 10,000 [dollars] when I was actively practicing. And it was showing
I think a few hundred dollars. And the IOLTA account, the trust account was showing
something like 70 cents.” The victim saw “all these checks that had been written on these
accounts,” knowing he did not draft the checks. Further, the victim explained the checks
“were in large amounts and I knew there wasn’t that much money. At least I had no reason
to believe there was that much money in the trust account.” The bank representative then
showed the victim the deposits made into the trust account from Ally Bank, deposits the
victim did not make. In reviewing the bank statements for the business operating account,
the victim saw “numerous inappropriate checks,” including “the most outstanding thing
was all of these checks made payable to her, [the defendant], that I recognize as not my
handwriting and that had been forged.” The victim explained “the more we got into it, the
more I realized the extent of this, the size of this, and I was just dumbfounded I think is the
best word. I was dumbfounded. It was surreal. That’s the best way I can describe it. It
was absolutely surreal.” The victim explained that while he was at the bank, the defendant
was calling him incessantly. The victim avoided the defendant’s calls as he went to the
                                             -4-
police and had the locks changed at his office and stated he has not spoken to the defendant
since September 22, 2015.

        Traci Dyer, the property manager for the victim’s office building, explained that on
September 22, 2015, she received a phone call from a man impersonating the victim. Ms.
Dyer knew she was not speaking with the victim because she had spoken with the victim
many times before and “[knew] his voice very well.” After receiving this phone call, Ms.
Dyer called the victim’s office “to alert the office that something funny was going on.”
The defendant answered, and while Ms. Dyer was speaking with the defendant, the victim
called the management office and asked to speak with Ms. Dyer. Ms. Dyer attempted to
get off the phone with the defendant without alerting her to anything and then spoke to the
victim who was “very panicked.” The victim stated the defendant “had been escorted off
the property, that she had stolen a lot of his money and that he needed the locks changed
immediately.” Ms. Dyer had the locks changed that afternoon. They also realized the
defendant had the victim’s office phone line transferred to her cell phone.

        Over the course of the next year, the victim continued learning about the defendant’s
crimes. The victim provided extensive testimony regarding the numerous ways the
defendant committed her crimes, including drafting fraudulent checks on his business
operating and IOLTA trust accounts, making unauthorized charges on his credit card and
PayPal accounts, opening numerous credit cards in his name, and altering his bank
statements to conceal her theft. To support the testimony presented, the State provided
significant documentation which included the victim’s bank statements, receipts, cashier’s
checks, forged and fraudulent checks, deposit slips, W-2 forms, tax documentation, the
defendant’s bank statement, credit card application forms, portions of the check registrar
for the victim’s business operating account, a spreadsheet created by the defendant that did
not accurately reflect the office expenses for the 2014 year, altered bank statements, and a
document prepared by Vonda Gustaffson at Independent Bank indicating the defendant
took funds from the victim totaling $362,248.73 based upon the bank’s own documentation
and items provided by the victim. The victim, along with numerous other witnesses,
identified the documents and provided detail explaining how the documents related to the
defendant’s crimes.

       The victim obtained some of the documents in March 2016, after meeting with the
defendant’s ex-husband, Jeffrey Savarin. During the meeting, Mr. Savarin provided
numerous documents to the victim that he had found in the defendant’s home. While the
defendant was in jail, she asked Mr. Savarin to go to her house and move her belongings
to a storage unit. In doing so, Mr. Savarin “found a satchel that had a lot of various
documents” that had the victim’s name on them. Mr. Savarin provided the satchel and the
documents to the victim which included various tax returns, receipts, a $25,000 cashier’s
check, bank account statements, and credit card statements. Mr. Savarin identified one
                                            -5-
document that struck him “as being very odd.” The document had the victim’s name on it,
had white out on it, and “[y]ou can see where . . . there’s been strips of paper cut detailed,
put on this page, taped.” Similarly, the victim identified a statement for his Citi Card
account which was the account the victim used for his business expenses. After reviewing
this statement, the victim explained “it was pretty clear at least some of the things that had
been going on, that she had taken documents and altered them and given me the altered
document.”

       The victim eventually realized he was missing numerous bank statements for his
various accounts from his desk. In place of the missing bank statements, the victim found
numerous altered statements, and he began comparing the original bank statements to the
ones provided to him by the defendant. The victim explained his normal charges were
usually between $250 and $600 per month. However, the original bank statements showed
charges between $2,500 and $3,000 per month. The victim stated:

              I’ve never had anything like that on my office account ever. And it’s
       got three and four and sometimes five pages of transactions, whereas the one
       I’m looking at in my desk drawer that was the altered copy would have the
       normal five, six, seven, eight charges a month with the correct amount, you
       know, say total charges of three or [four], [five] [hundred] dollars showing
       no balance because I always paid my credit cards and always have, whether
       business, personal, or anything. I’ve always paid them off at the end of the
       month, always. I’ve never had a balance.

        The victim identified a copy of his standard employment letter dated at the time the
defendant began working for him. However, the victim stated the letter was not complete
nor was it signed by the defendant which was his standard practice. The victim also later
learned from various clients that the defendant forwarded the office telephone line to her
cell phone. The victim asked the defendant to stop so clients could leave messages on the
office answering machine. The defendant told the victim that she would return all of the
calls, but the victim insisted she stop. According to the victim, however, the defendant
continued to forward the phone lines to her cell phone “off and on” for a majority of her
employment. The victim explained the defendant also handled the mail in the office, noting
he occasionally found the defendant looking out the office window for the mailman. The
victim asked why she was waiting, and the defendant responded that she “just like[d] to
get the mail, you know, as soon as he brings it.” If the victim asked about the mail, the
defendant responded that she could take care of whatever had been delivered.

       Regarding her theft, the victim stated the defendant spent money on “[j]ust about
any kind of category of expense you could think of,” including, rent payments on two
different residences, internet payments, telephone payments, utility payments, Merry
                                            -6-
Maids services, pest control services, day-to-day living expenses, car payments, car
insurance, life insurance premiums, car repair payments, Target purchases, restaurant
expenses, “thousands of dollars for bar bills,” limousine services, moving expenses,
jewelry, clothing, entertainment expenses, airline tickets, resort hotel expenses, boat
charters, concert tickets, art work, collectibles, Amazon charges, a French bulldog,
veterinarian bills, pet boarding services, and “just a myriad of miscellaneous type
expenses.” The defendant also purchased numerous vehicles during the course of her
employment with the victim including, a Mercedes, a BMW, a motorcycle, a Corvette, and
a truck. The victim explained that he learned his friend, Sue McMahon, loaned the
defendant $25,000 via a cashier’s check that the defendant deposited into the victim’s
IOLTA trust account. The defendant then used the $25,000 to aid in her purchase of the
BMW.

       Regarding the cashier’s check, Ms. McMahon testified the defendant told her that
she was indebted to the IRS for $25,000 and “she was really trying to figure out how to get
the money.” The defendant further claimed the victim planned to loan her the money but
instead had to use the money for his children. The defendant stated she had borrowed
money from the victim in the past and drawn up a promissory note for the loans and paid
the victim back over time. Ms. McMahon explained that she “felt really bad” for the
defendant, so she agreed to loan the defendant $25,000. Ms. McMahon obtained a
cashier’s check for $25,000 and gave it to the defendant. An attorney notarized the
promissory note which stated the defendant would pay Ms. McMahon “$1200 a month
over two years and at the end of the two years she’d pay the remainder.” The defendant
made two payments on the note but the remainder of the loan is still outstanding. A copy
of the cashier’s check was entered into evidence.

       The victim also stated the defendant had lunch delivered to the office almost every
day through the Meals in Motion service. Upon the victim’s review of his credit card
statements, he discovered the defendant’s lunches averaged between $22 and $25 per day,
totaling $4,800. The victim also learned the defendant used her mother’s maiden name,
Tapp, in filling out at least one of the fraudulent credit card applications and discovered
numerous charges on his credit cards for vacations in Tybee Island, Georgia. The related
charges included airline tickets, accommodations, food, and a chartered fishing boat.
Logan Mashburn accompanied the defendant on a vacation to Tybee Island, noting she
paid for his airplane ticket and lodging for the trip. In addition, Mr. Mashburn stated the
defendant also bought him a Rolex and drinks at the bar.

       The defendant also forged numerous checks from the business operating account.
The defendant forged checks in several different ways, including by making the checks
payable to herself but failing to include what the checks were for in the registrar, the memo
line, or both. The victim agreed that the defendant sometimes recorded authorized
                                            -7-
payments, sometimes recorded unauthorized payments, sometimes failed to record the
payment in the registrar at all, and sometimes incorrectly noted what the check was for in
the registrar. The victim reviewed all of the checks drawn from the business operating
account to the defendant and determined which were fraudulent and which were
authorized. If the victim was unsure about a transaction, he did not include it in his
calculation for determining the amounts stolen by the defendant. After reviewing the
pertinent documents and records relating to the business operating account, the victim
compiled a list of both authorized and unauthorized checks written out to the defendant
from July 2013 through September 2015, this list was entered into evidence. In calculating
the amount of the theft from the business operating account, the victim did not include the
legitimate wages earned by the defendant during her employment, even if he determined
the check had been forged by the defendant.

       After discovering the larger theft, the victim learned about two additional Citi Card
accounts the defendant opened in his name that listed the defendant and Gavin Sumpter,
the defendant’s husband, as authorized users. The victim explained the defendant took
funds from his business operating account to pay the balances on the credit cards.
Ultimately, the victim determined the defendant made unauthorized payments totaling
$77,954.22 to Citi Card over her two-year employment.

       The victim also learned of fraudulent Chase and American Express credit cards
opened by the defendant in the victim’s name. The victim learned about the American
Express credit card when he was served with a lawsuit by the company. The lawsuit against
the victim was ultimately dismissed, and he was reimbursed for approximately $13,000 for
purchases made by the defendant on the fraudulent credit card. The victim identified some
of the charges made to the American Express credit card which included service expenses
to Wolfchase Honda, purchases at Pier One and Game Stop, and bar bills. The victim
reviewed all of the payments made to the Chase credit card from his business operating
account and compiled a list of fraudulent payments which totaled $34,944.64. The victim
stated he did not authorize the defendant to use his credit cards for anything other than
office supplies on the legitimate Citi Card account.

        The victim also identified unauthorized transactions from his bank accounts to
PayPal. A list indicating fraudulent charges to PayPal totaling $27,503.50 was entered into
evidence. The charges included payments to Progressive Insurance, Southwest Airlines,
StubHub, Ticket City, Tiffany’s, and Stromburg Time. The victim denied authorizing any
of the above-listed purchases.

       The victim also compiled a list detailing the four vehicles the defendant purchased
through fraudulent checks drawn on his IOLTA trust account between August 2013 and
July 2015. In order to complete the transactions, the defendant “forged checks on the Ally
                                           -8-
        account, transferred it into the IOLTA or trust account and then cut the check from the
        IOLTA account.” Within the first month of her employment, the defendant purchased a
        2002 Mercedes for $11,475. The defendant also purchased vehicles from Bumpus Harley
        Davidson, Roadshow BMW, and Jimmy Gray Chevrolet. The defendant forged checks on
        August 20, 2013, May 8, 2015, June 19, 2015, July 7, 2015, and July 10, 2015. The victim
        noted two of the checks went to Jimmy Gray Chevrolet for the purchase of a Corvette for
        $87,482.98. In total, the defendant took $137,957.98 from the victim in order to purchase
        the four vehicles.

                The victim identified several additional lists he created which documented
        fraudulent charges, checks, or payments made by the defendant with his accounts. The
        lists showed: checks totaling $16,789.08 to Xuan Liu between August 2013 and September
        2015 for rent payments; “e-debits” totaling $13,549.35 made to “Reed & Associate”
        between January 2015 and September 2015 for rent payments for the defendant’s rented
        home in Bartlett; “e-debits” totaling $13,113.64 to the American Express credit card;
        checks totaling $7,590 to Neighborhood Title Loan; monthly “e-debits” totaling $5,929.82
        to Life Insurance Southwest; monthly “e-debits” totaling $478.48 to Mountain Laurel
        Association Insurance; and “e-debits” totaling $200 to Conn Appliances. The victim
        explained all of these payments were reflected as debits from his bank accounts, and he did
        not authorize any of them.

              Ultimately, the victim created a list summarizing all of the theft he uncovered after
        reviewing his bank statements and any related documentation and noted the theft totaled
        $373,412.77. The following is a recreation of the victim’s final list:

                Description                            Amount                       Running Total

Trust Checks Used to Buy Vehicles        $137,957.98                      $137,957.98

Payments to Citi Card (less authorized   $77,954.22                       $215,912.20
spending)
Payments to [the defendant] by Check     $64,905.56                       $280,817.76
(Fraudulent “salary”)

Payments to Chase Credit Card            $34,944.64                       $315,762.40

Payments to Xian Liu                     $16,789.08                       $332,551.48

Payments to Reed & Associates            $13,549.35                       $346,100.83



                                                   -9-
Payments to American Express                $13,113.64                         $359,214.47

Payments to Neighborhood Title Loans        $7,590.00                          $366,804.47

Payments to Life Insurance Company of the   $5,929.82                          $372,734.29
Southwest
Payments to Mountain Laurel Insurance       $478.48                            $373,212.77

Payments to Conn Appliances                 $200.00                            $373,412.77




                Finally, the victim detailed the defendant’s behavior after September 22, 2015. The
        defendant traded the Corvette for a Silverado truck and received a $35,000 check from
        Serra Chevrolet for the difference in the price of the two vehicles. The defendant also sent
        the victim emails and a letter in an effort “to make it look like [] she voluntarily left because
        of an emergency health problem that came up with her son and apologizing for having to
        resign” and “thanking [the victim] for letting her work.” The victim read portions of the
        correspondence into the record. In one section of the letter, the defendant stated:

                       I am also aware of the financial obligations that I have to you that
               remain outside of our professional relationship. I am in the process of
               compiling those figures into one document and hopefully will have that to
               you in the next day or so. I have sale of several assets that are pending within
               the week which should settle us up. I certainly will not walk away without
               filling those as generous as you have been to date.

        In the emails, the defendant stated she owed the victim approximately $145,000, which
        was adjusted in a later email to $175,000, but the victim denied any such financial
        obligations, stated he was not aware of any financial obligations, and indicated he never
        received any “figures” from the defendant. In the initial email, the defendant also stated
        she would be mailing the victim “a proposal, which will resolve any outstanding matters
        between us in full.” The victim did not receive such a proposal. In the later email, the
        defendant stated she “overlooked some obligations which caused the figure to be larger
        than originally calculated. I made those corrections and adjusted everything accordingly.”
        The victim did not respond to any of the defendant’s correspondence.

              Additionally, the defendant sent the victim purported promissory notes dated March
        1, 2014, July 1, 2015, and October 1, 2015, for sums of $65,000, $23,000, and $18,000.
        The victim denied the legitimacy of the notes, stating the terms of the notes were

                                                        - 10 -
“laughable” because they were “tied into credit card accounts and give her the right to
charge whatever she wants on credit cards and that’s part of the principle amount that she’s
being loaned.” The victim denied lending the defendant the amounts listed in the notes,
but admitted he agreed to loan the defendant $1000 when she began her employment
because she was having a hard time financially. This loan was payed back over time
through the defendant’s paychecks. After reviewing all of the pertinent documents and
records, the victim calculated the total amount taken by the defendant to be $373,412.77.

       During cross-examination, the victim admitted it was his duty under the Rules of
Professional Responsibility to safeguard the IOLTA trust account and client funds, review
the monthly statements for the trust account, and ensure the account was balanced. The
victim also admitted that if he had reviewed his bank records “on a regular basis, I certainly
would have expected to find out what was going on earlier than I did.” The victim stated
he looked at his bank statements “from time to time,” but he “did not look at it every
month” and did not review the statements “carefully.” The victim stated, “[i]f I had not
trusted [the defendant], I wouldn’t have hired her.”

       The State presented testimony from several individuals who interacted with the
defendant as she carried out her crimes against the victim. Representatives from Jimmy
Gray Chevrolet, Roadshow BMW, Serra Chevrolet, Victory Auto Sales, and Bumpus
Harley Davidson each testified regarding the details of the transactions they engaged in
with the defendant as she purchased different vehicles.

       Michael Lipscomb of Victory Auto Sales sold the defendant a “2002 Mercedes
CLK430 two-door convertible” after receiving “a check from her employer.” The
defendant explained to Mr. Lipscomb that her employer “was helping her get the car.” A
copy of the check, dated August 20, 2013, and labeled from the account, “Tennessee Bar
Foundation, IOLTA, Jerry A. Schatz Atty Trust,” for $11,475 was entered into evidence.
Mr. Lipscomb verified the check through Telecheck and also called the law firm of Jerry
Schatz. According to Mr. Lipscomb, a man answered the phone, identified himself as Jerry
Schatz, and confirmed he was lending the defendant the money for the Mercedes. The bill
of sale, along with other related documents for the Mercedes purchase, were entered into
evidence. Stanley Blount of Roadshow BMW sold the defendant a 2015 X4 crossover
BMW. The defendant purchased the vehicle in part “through a check that was owed to her
from her employer and that she would finance the rest of it.” Mr. Blount identified a W-2
form provided by the defendant which indicated her income was $76,333.22.
Documentation of the transaction, including a $25,000 check “from Jerry Schatz’s trust
account,” was entered into evidence. Kristi Smith, the finance manager for Bumpus Harley
Davidson, testified regarding the defendant’s purchase of a motorcycle for $22,171.17 in
the summer of 2015. Ms. Smith stated the defendant purchased the motorcycle via check

                                            - 11 -
and credit card, noting the check was in the amount of $14,000. Documents relating to the
sale of the motorcycle were entered into evidence.

       James Colson of Jimmy Gray Chevrolet sold the defendant the Z06 Corvette after
receiving an email offer from the defendant from the email address,
“JAS@jerryschatz.com.” The dealership ultimately agreed to sell the Corvette to the
defendant for $84,395, and the defendant explained she would pay for the Corvette with
money “out of her trust fund.” The defendant paid for the Corvette with two separate
checks, the first check was for $40,000 on July 7, 2015, and the second check was for
$47,482.98 on July 10, 2015. The contract, copies of the checks, and additional related
documents for the sale of the Corvette were entered into evidence. Charles Pollock of Serra
Chevrolet helped the defendant trade the Corvette for a Silverado pickup truck. Mr.
Pollock stated that after taxes were paid and the vehicles were traded, Serra Chevrolet
wrote a check to Mr. Sumpter2 on September 30, 2015, for $35,415.27, the difference in
price between the vehicles. Photographs of the Corvette and the Silverado truck were
entered into evidence. Documents related to the trade-in transaction, including the bill of
sale, were also entered into evidence.

        Oleavia Lucas testified regarding loans the defendant took out from Neighborhood
Title Loans between 2013 and 2015. Ms. Lucas identified a $2,000 title loan taken out by
the defendant on October 12, 2013, on a 2002 Mercedes. Ms. Lucas noted the defendant
paid the loan with checks from her employer that “were already filled out.” Documentation
of the loans were entered into evidence.

        Lee Bowling, owner of the pet waste removal service, On Doody, stated he provided
services to the defendant at her home in Bartlett between 2013 and 2015. Mr. Bowling
stated the defendant paid for the services via credit card. After the defendant’s crimes were
uncovered, the victim called Mr. Bowling, explained the situation to him, and asked if he
would return approximately $800 that had been charged to his credit card for the services.
Mr. Bowling agreed to do so because he “wanted to do the right thing.”

       Ben Reed, of the property management company, Reed & Associates, testified that
his company rented a home to the Sumpters for $1,795 per month in Bartlett, Tennessee,
on December 15, 2014. The Sumpters applied for the home online and provided copies of
their bank statements from Independent Bank which indicated the defendant received a
monthly salary of $5,750. The records in relation to the rental of the home were entered
into evidence.


       2
         Mr. Pollock stated because the manufacturer statement of origin for the Corvette was in Mr.
Sumpter’s name, Serra Chevrolet titled the Silverado pickup truck in Mr. Sumpter’s name.
                                              - 12 -
       Finally, Larry Diamond testified regarding his relationship with the victim. Mr.
Diamond shared an office with the victim at the time of the crimes at issue. He recalled
being locked out of the office one morning, and, when he spoke to the victim, the victim
was upset and explained what he uncovered about the defendant’s deceit.

        The State then rested its case-in-chief, and the defendant testified on her own behalf.
The defendant admitted she was previously convicted of theft on March 17, 2003, and
September 13, 2006. The defendant stated that while interviewing for a position with the
victim, the victim told her that “it was an all-encompassing position” and that she would
be “responsible not only for the typing and the filing and things of that nature, but there
would be additional things like light bookkeeping, . . . client billing, printing out the bills
for the client at the end of the month and things of that nature.” The defendant took the
position with the victim and noted the victim agreed to pay her weekly at first so that she
could “start earning money immediately to meet [her] obligations.” The defendant
explained that she and the victim agreed to additional compensation for her performance
of other tasks outside of the typical office work. For this work, the defendant believed she
“would be compensated in another way, by another [] form of payment. And at that time
I didn’t know if it would be cash or check.” Ultimately, the defendant stated she was paid
for this work by check. Regarding the Mercedes she purchased in the summer of 2013, the
defendant stated she could not afford the vehicle on her salary, so she “informed [the
victim] of the situation and asked if it would be possible for me to borrow money to
purchase this vehicle.” The defendant explained the victim had a business credit card to
be used “for supplies and things of that nature” which she also began using because she
did not have a “major credit card” of her own at the time. The defendant stated she was in
“a rebuilding process” and did not have access to a credit card. As a result, she began using
the victim’s credit card for personal online purchases and payments. The defendant
claimed she “would mark what was mine and what was his.”

        The defendant also explained that, while working for the victim, her husband was
ill and went through periods of severe depression. Regarding the altered statement entered
into evidence in Exhibit 1, the defendant stated she did “not have a recollection of this
document” and stated she did not alter it.

       The defendant detailed what happened on September 22, 2015, from her
perspective. She stated that, at the time, her son was suffering from “some really bad and
strange health problems” and that she had scheduled a doctor’s appointment for him that
day around 11:45 or 12:15. She informed the victim she would need to leave early in order
to take her son to the appointment. The victim, however, did not arrive to work as
scheduled. The defendant began calling the victim repeatedly because she wanted him to
come to work so she could leave. When the victim arrived “much later than usual,” the
defendant “was angry, like really angry.” She “voiced [her] discontent,” and the victim
                                            - 13 -
left again. When the victim returned, the defendant again informed the victim that she was
angry. The two worked “on a great big discovery project” before the victim left for lunch.
This again angered the defendant because she knew she would not be able to make her
son’s doctor’s appointment as a result. The defendant began yelling, acting “very
inappropriate” and “extremely terrible.” She stated she was “done” as she believed her
relationship with the victim “had eroded.” The defendant explained she was indebted to
the victim, and it placed stress on their relationship. The defendant, however, denied ever
using the victim’s credit cards, checks, or other financial tools without the victim’s
knowledge.

       During cross-examination, the defendant denied using the victim’s credit card to
purchase appliances from Conn Appliances but stated she made a payment to Conn
Appliances for furniture. She, however, admitted to using the victim’s accounts to make
payments to Mountain Laurel Insurance, Life Insurance Company of the Southwest,
Neighborhood Title Loans, American Express totaling $13,113.64, Reed & Associates for
her home totaling $13,549.35, Xaun Liu totaling $16,789.08, and Chase Credit Card for
$34,944.64. Regarding the Chase Credit Card, the defendant stated that she participated in
opening that card and that “[i]t was agreed” to use her mother’s maiden name to open the
card. The defendant admitted to being the primary user for the American Express credit
card at issue. The defendant stated her yearly salary was $30,000, but the evidence showed
she received $126,214.16 in checks from the victim. The defendant admitted to purchasing
the Corvette and trading it in for the Silverado truck. She admitted to purchasing the BMW
from Roadshow BMW and using money from the victim’s firm to make the down payment.
She reviewed the 2014 W-2 form she provided to Roadshow BMW and confirmed the
document. The defendant admitted she paid for the Mercedes with funds from the victim’s
IOLTA trust account about one month after she started working for the victim. The
defendant, however, denied writing a check from the account. She stated that, at the time
she bought the Mercedes, she was in “some debt” and “basically just had no money.”

       She admitted to trading the Corvette for the truck on September 29, 2015, about a
week after her employment with the victim ended. For the trade-in, she received a $35,000
check. The defendant stated her family spent the $35,000 while she was in jail. She agreed
the $35,000 belonged to the victim but claimed the police advised her not to give the victim
the money. The defendant admitted she went to Tybee Island with her husband, Mr.
Mashburn, and Jason Coskey using the victim’s money, which included the men renting a
deep-sea fishing boat. The defendant admitted to using the credit cards at issue to pay for
purchases at Doc Watson, Apple iTunes, Kroger, Natalie’s Liquor Warehouse, and
Hollywood Feed. She also admitted to purchasing a French bulldog with the victim’s
money. The defendant did not dispute the victim’s calculation of $77,000 in credit card
charges that were attributable to her. The defendant admitted to altering the victim’s bank
statement to reflect her name on the statement and to creating a fake bank statement for her
                                           - 14 -
husband both of which she provided to Reed & Associates to support their income upon
renting their house. The defendant explained Reed & Associates “required [a bank
statement] for [Mr. Sumpter] and he didn’t have a bank account,” so as a result, she made
one up for him. She also agreed that her spending and use of the victim’s money totaled
$373,412.77 in addition to her salary. The defendant stated that money was put into the
victim’s Ally savings account for the purpose of purchasing the numerous vehicles at issue.
The defendant acknowledged her October 1, 2015 bank statement from First Tennessee
reflected a deposit of $35,415.27, the proceeds from the trade-in of the Corvette and truck.

      The defendant admitted she forwarded the office phone to her cell phone on
September 22, 2015, and that she regularly forwarded the phone to her cell phone. The
defense then rested.

        After its deliberations, the jury convicted the defendant of theft of property valued
over $250,000 and money laundering. The defendant, however, did not return to the
courtroom for the verdict, and the trial court revoked her bond as a result. After a hearing,
the trial court imposed an effective sentence of 60 years to be served in the Tennessee
Department of Correction. The defendant filed a motion for a new trial which was denied
by the trial court. This timely appeal followed.

                                               Analysis

  I.    Sufficiency of the Evidence

       The defendant argues the evidence is insufficient to support her theft conviction,3
suggesting the record demonstrates the victim consented “to the taking either by knowing
about it or loaning the amount to [the defendant].” The State disagrees.

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-91 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. State v. Pappas, 754 S.W.2d 620, 623

        3
         The defendant does not challenge her conviction for money laundering on appeal, and, as a result,
we decline to review the same.
                                                 - 15 -
(Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme
Court has stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(1963)). “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review
for sufficiency of the evidence “‘is the same whether the conviction is based upon direct
or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact
must evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence and the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence are questions primarily for the
jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006)). This Court, when considering the sufficiency of the evidence, shall not reweigh
the evidence or substitute its inferences for those drawn by the trier of fact. Id.

       “A person commits theft of property if, with intent to deprive the owner of property,
the person knowingly obtains or exercises control over the property without the owner’s
effective consent.” Tenn. Code Ann. § 39-14-103(a). “Our supreme court has noted that
although the statute defining theft does not contain ‘an element regarding the value of the
property stolen,’ the property’s value should be included in the indictment, and its value
                                            - 16 -
‘must be determined in order to establish the grade of the theft offense.’” State v. Moats,
No. E2019-02244-CCA-R3-CD, 2020 WL 6392483, at *3 (Tenn. Crim. App. Nov. 2,
2020) (quoting State v. Jones, 589 S.W.3d 747, 756 (Tenn. 2019) (internal citations
omitted)), perm. app. denied (Tenn. Mar. 17, 2021). “Whenever a determination of value
is necessary to assess the class of an offense in this code or the level of punishment, the
determination of value shall be made by the trier of fact beyond a reasonable doubt.” Tenn.
Code Ann. § 39-11-115. Theft of property valued at $250,000 or more is a Class A
felony. Tenn. Code Ann. § 39-14-105(a)(6).

        Here, the indictment alleged the defendant stole over $250,000 from the victim. At
trial, the State presented proof showing the victim and the defendant entered into an
employment agreement in July 2013, and the victim agreed to pay the defendant a yearly
salary of $30,000. However, over the course of the two-year relationship, the defendant
took $373,412.77 from the victim through her unauthorized use of the victim’s credit cards,
her use of credit cards opened in the victim’s name without his consent, and her drafting
of checks from the victim’s business operating and IOLTA trust accounts. At trial, the
victim identified voluminous bank records and documentation demonstrating the
defendant’s theft, and the defendant did not dispute the amount of the taking. Rather, the
defendant argued, both at trial and on appeal, that the victim consented and knew of her
use of his funds. The record, however, does not support this contention.

        Instead, the record indicates the victim learned of the defendant’s theft after a bank
statement was mis-delivered to his neighbor’s home on September 21, 2015. When he
opened the bank statement, he saw a balance of approximately $600 for an account that he
believed to contain approximately $150,000. He called the bank and discovered the
account had been compromised. The following day, the victim went to Independent Bank
to check his remaining accounts, and discovered his business operating and IOLTA trust
accounts had also been compromised. The victim then engaged in an extensive review of
his accounts and determined not only had the defendant taken funds from his existing
accounts, but also she had opened several credit cards in his name which she used to fund
her lifestyle. The victim totaled all of the defendant’s expenditures and determined she
took $373,412.77 from him. At trial, the defendant did not dispute this amount and
admitted to using the victim’s funds.

        From these facts, a rational trier of fact could have found the defendant guilty of
theft of property valued over $250,000 because the record makes clear the defendant
intended to deprive the victim of the funds without his consent and exercised control over
the same. As noted, the defendant admitted to taking the victim’s money and to using
credit cards in the victim’s name for her rent, personal items, vehicles, insurance payments,
and personal loan payments. The State provided testimony from numerous people who
unknowingly participated in the defendant’s theft, including those who sold her vehicles
                                            - 17 -
and provided services to her between 2013 and 2015. Though the defendant suggests the
victim consented to the taking, the jury, as the trier of fact, is entrusted with determining
the value of the theft, the weight of the evidence, and evaluating the credibility of witnesses,
and, based on the verdict, the jury reconciled the conflicting proof in favor of the
State. Tenn. Code Ann. § 39-11-115; Campbell, 245 S.W.3d at 335; Dorantes, 331 S.W.3d
at 379. This Court will not reweigh the evidence. Dorantes, 331 S.W.3d at 379.
Accordingly, the evidence was sufficient for a jury to convict the defendant of theft of
property valued over $250,000, and the defendant is not entitled to relief.

 II.   404(b) Ruling

        The defendant asserts the trial court erred in admitting evidence of her two, prior
theft convictions in violation of Tennessee Rule of Evidence 404(b). The State asserts the
trial court properly admitted the evidence of the defendant’s convictions pursuant to Rule
404(b) in order to show the defendant’s intent. Upon our review, we agree with the State.

        Relevant evidence is evidence “having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” Tenn. R. Evid. 401. “Although relevant, evidence
may be excluded if its probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury, or by considerations of undue
delay, waste of time, or needless presentation of cumulative evidence.” Tenn. R. Evid.
403. Unfair prejudice is defined as “[a]n undue tendency to suggest decision on an
improper basis, commonly, though not necessarily, an emotional one.” State v. Banks, 564
S.W.2d 947, 951 (Tenn. 1978) (internal quotation omitted). Further, “[p]rejudice becomes
unfair when the primary purpose of the evidence at issue is to elicit emotions of ‘bias,
sympathy, hatred, contempt, retribution, or horror.’” State v. Young, 196 S.W.3d 85, 106
(Tenn. 2006) (citations and internal quotation marks omitted); see also State v. Jeffrey
Wooten, No. E2018-01338-CCA-R3-CD, 2020 WL 211543, at *8 (Tenn. Crim. App. Jan.
13, 2020), perm. app. denied (Tenn. June 3, 2020).

       Rule 404(b) of the Tennessee Rules of Evidence generally prohibits “[e]vidence of
other crimes, wrongs, or acts . . . to prove the character of a person in order to show action
in conformity with the character trait.” Tenn. R. Evid. 404(b); State v. Jones, 450 S.W.3d
866, 891 (Tenn. 2014). Rule 404(b) allows such evidence in limited circumstances for
purposes other than proving action in conformity with a character trait. Id. “The terms of
this rule establish that character evidence cannot be used to prove that a person has a
propensity to commit a crime.” State v. McCary, 119 S.W.3d 226, 243 (Tenn. Crim. App.
2003) (citing Tenn. R. Evid. 404(b); State v. Adkisson, 899 S.W.2d 626 (Tenn. Crim. App.
1994)). However, the rule sets out certain procedural requirements the trial court must
follow before admitting such evidence:
                                             - 18 -
       (1) The court upon request must hold a hearing outside the jury’s presence;

       (2) The court must determine that a material issue exists other than conduct
           conforming with a character trait and must upon request state on the
           record the material issue, the ruling, and the reasons for admitting the
           evidence;

       (3) The court must find proof of the other crime, wrong, or act to be clear and
           convincing; and

       (4) The court must exclude the evidence if its probative value is outweighed
           by the danger of unfair prejudice.

Tenn. R. Evid. 404(b)(1)-(4). “Other purposes” has been defined to include: (1) motive;
(2) intent; (3) guilty knowledge; (4) identity of the defendant; (5) absence of mistake or
accident; (6) a common scheme or plan; (7) completion of the story; (8) opportunity; and
(9) preparation. State v. Jones, 15 S.W.3d 880, 894 (Tenn. Crim. App. 1999); State v.
Parton, 694 S.W.2d 299, 302 (Tenn. 1985); Bunch v. State, 605 S.W.2d 227, 229 (Tenn.
1980). “When the presence or absence of a particular intent which is necessary to constitute
the crime charged is a contested issue, and evidence of a prior crime tends to show that
intent, it may render the prior crime admissible.” Parton, 694 S.W.2d at 303 (citing Mays
v. State, 238 S.W. 1096, 1103 (1921)).

       Trial courts are encouraged to take a “restrictive approach [to] [Rule] 404(b) . . .
because ‘other act’ evidence carries a significant potential for unfairly influencing a jury.”
State v. Dotson, 254 S.W.3d 378, 387 (Tenn. 2008). In Dotson, our Supreme Court
explained the policy in favor of exclusion:

               The rationale behind the general rule is that admission of other wrongs
       carries with it the inherent risk of the jury convicting a defendant of a crime
       based upon his or her bad character or propensity to commit a crime, rather
       than the strength of the proof of guilt on the specific charge. When the
       defendant’s prior bad acts are similar to the crime for which the defendant is
       on trial, the risk of unfair prejudice is even higher. As this Court has
       consistently cautioned, the jury should not “be tempted to convict based upon
       a defendant’s propensity to commit crimes rather than . . . evidence relating
       to the charged offense.”

Id. (quoting State v. Spicer, 12 S.W.3d 438, 448 (Tenn. 2000)). Provided the trial court
substantially complied with the procedure of Rule 404(b), the trial court’s decision to admit
                                            - 19 -
or exclude evidence will not be overturned on appeal absent an abuse of discretion. Jones,
450 S.W.3d at 891. A trial court abuses its discretion when it applies an incorrect legal
standard, reaches an illogical conclusion, bases its decision on a clearly erroneous
assessment of the evidence, or employs reasoning that causes an injustice to the
complaining party. State v. Banks, 271 S.W.3d 90, 116 (Tenn. 2008). If the trial court
failed to substantially comply with the strict procedural requirements of Rule 404(b), then
no deference is given to the trial court’s decision to admit or exclude evidence, and this
Court will determine admissibility based on the evidence presented at the jury-out hearing.
State v. DuBose, 953 S.W.2d 649, 653 (Tenn. 1997).

       The defendant claims “the trial court abused its discretion when it ruled [the
defendant’s] prior convictions were necessary to fill the conceptual void of why [the
victim] hired [the defendant] in the first place.” The defendant asserts that “[t]he only
reason to introduce the prior convictions was and is for propensity.” We disagree.

        The record indicates the trial court substantially complied with the requirements of
Rule 404(b) and properly found the evidence was admissible to show the defendant’s intent
to deceive and steal from the victim. Before the victim testified, the trial court conducted
a jury-out hearing on the admissibility of evidence relating to the defendant’s two, prior
convictions for theft. After considering the evidence and the arguments of the parties, the
trial court provided the following reasoning for its admission of the prior crimes evidence:

              Looking at this case, of course the State wishes to introduce evidence
       of two prior thefts that were not mentioned in the application process,
       although other people, other prior employers were listed. She neglected to
       include these two employers on there. And because of that, this victim in
       this case had no idea that she had been convicted of two prior thefts from
       other lawyers.

             So it appears from the arguments and the evidence that I’ve heard that
       her neglecting to add those or to let the victim know in this particular case
       was part of her plan, was part of her scheme, was part of her intent to deceive.

               She created a hole in her background to dupe this victim into hiring
       her so she could start stealing from him as well. That was part of her plan,
       part of her intent to steal.

              Her concealment of her past is part and parcel in this particular case
       of her plan to -- and her intent to steal from this particular victim. And
       because of that, since there are convictions for those two things, there’s clear
       and convincing evidence that had occurred.
                                            - 20 -
               Now as to the weighing process, I think it’s highly probative of the
       intent, intent to deceive, intent to steal, intent to conceal her true intentions
       here. It all goes back to intent. It’s extremely probative of her intent to
       defraud and to steal from this particular victim.

               I find it extremely probative and I think that it is necessary for the jury
       in this particular instance to have that information. And it is not outweighed
       by the unfair prejudice. I think it would be unfair prejudice to not allow this
       evidence in. It would not allow the jury to have a complete picture of this
       intent, this scheme, this plan to steal from this particular victim. So I’m going
       to allow the evidence to come in.


        Accordingly, the record indicates the trial court did not abuse its discretion when it
allowed evidence of the defendant’s prior theft convictions to be introduced at trial because
the defendant’s deceit during the hiring process was relevant in order to establish the
defendant’s intent in committing the crimes. It is clear throughout the record that the
defendant garnered the victim’s trust in order to gain access and control over his finances.
In doing so, the defendant took money from the victim’s bank accounts and purchased
countless items, including four vehicles, charged his credit cards for her personal expenses,
and opened credit cards in the victim’s name without his knowledge. Evidence of the
defendant’s prior theft convictions were relevant and probative to establish the defendant’s
intent to deceive the victim into trusting her which enabled the defendant to commit her
crimes. As noted, “[w]hen the presence or absence of a particular intent which is necessary
to constitute the crime charged is a contested issue, and evidence of a prior crime tends to
show that intent, it may render the prior crime admissible. Parton, 694 S.W.2d at 303.

       The record indicates the defendant’s intent was a central issue at trial. Therefore,
evidence of the defendant’s prior theft convictions was relevant and probative to the issue
of the defendant’s intent to deceive the victim into hiring her in order for her to carry out
her crimes, and the probative value of this evidence was not outweighed by the danger of
unfair prejudice. The record also indicates the trial court substantially complied with the
requirements of Rule 404(b) before permitting the evidence for other purposes. The trial
court ruled the testimony regarding the defendant’s prior theft convictions was admissible
to show her intent to deceive the victim. The trial court also ruled the proof was clear and
convincing, and the probative value was not outweighed by the danger of unfair prejudice.

      Furthermore, the trial court provided a limiting instruction to the jury, indicating
evidence of the defendant’s other crimes could only be considered for the purpose of
determining whether it provided evidence of “the defendant’s intent; that is, such evidence
                                             - 21 -
may be considered by you if it tends to establish that the defendant actually intended to
commit the crime with which she is presently charged.” We presume the jury followed the
trial court’s instruction. State v. Joshua R. Starner, No. M2014-01690-CCA-R3-CD, 2016
WL 1620778, at *21 (Tenn. Crim. App. Apr. 20, 2016). The defendant is not entitled to
relief.

                                       Conclusion

        Based upon the foregoing authorities and reasoning, the judgments of the trial court
are affirmed.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                           - 22 -